DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Action is in response to the Preliminary Amendment filed 6/18/2020.
Claims 1-10, 12-13, 16, 32-34, 37-38, 41, and 44 are amended.
Claims 11, 14-15, 17-31, 35-36, 39-40, 42-43, and 45-62 are cancelled.
Claims 1-10, 12-13, 16, 32-34, 37-38, 41, and 44 are pending.
Claims 1-10, 12-13, 16, 32-34, 37-38, 41, and 44 are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
The drawings are objected to because FIG. 7 and FIG. 8 both contain reference numeral 502, which is a step labeled "CONVERT RANDOM TABLE TO PLACEMENT MAP PMObN,N." .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  "Client node" has been interpreted in accordance with paragraph 0054 of the originally-filed specification of the disclosure.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 32-34, 37-38, 41, and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claim 32 recites "a server node" that performs the functions of "obtaining…," "creating…," "applying…," and "performing…" (independent claim 32, lines 1-14).  Since independent claim 32 and claims ultimately dependent therefrom have been interpreted as invoking 35 U.S.C. 112(f), "a server node" is to be interpreted as covering the structure described in the disclosure; however, after diligent search of the disclosure, the Examiner has been unable to locate corresponding structure for "a server node."  A rejection of independent claim 32 (and claims ultimately dependent therefrom) under 35 U.S.C. §112(a) is therefore warranted.  See MPEP 2181(II)(A).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 32-34, 37-38, 41, and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Claims 1-6, 10, 12-13, 16, 32-34, 37, 41, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2003/0140051 ("Fujiwara") in view of USPGPUB 2011/0072206 ("Ross")
As per claim 1, Fujiwara substantially teaches a method for a client node to perform a read/write operation in a distributed storage system, comprising:
a client node to perform a read/write operation in a distributed storage system: (Fujiwara, Abstract; FIG. 1, reference numeral 1; and paragraph 0033, where client 1 may access network storages 3, 4, and 5 via network router 2.  Each of network storages 3, 4, and 5 may be accessed by client 1 to, for example, view (i.e., read) data.  Fujiwara therefore substantially teaches a client node to perform a read/write operation in a distributed storage system);
obtaining a number of server nodes in a plurality of server nodes comprised in the distributed storage system and an object name of an object for which a read/write operation is to be performed:
creating at least a portion of a three-dimensional placement map for the object as a function of the number of server nodes and the object name, wherein the three-dimensional placement map defines a plurality of candidate locations for a plurality of replicas of the object on the plurality of server nodes comprised in the distributed storage system: (Fujiwara, Abstract; and paragraphs 0036-0042, where a storage location for a given file is generated using three dimensional components: a number of storage components; a hash value of a file path name; and a function that generates a value based on the previous two components.  The Examiner notes that these three components are used to denote a storage location given by a tuple of (hash value, number of storage components, and a function-generated value generated using the other two components); since the tuple has three parts, it is a portion of a three-dimensional placement map that identifies where data is placed for storage.  Fujiwara therefore substantially teaches creating at least a portion of a three-dimensional placement map for the object as a function of the number of server nodes and the object name, wherein the three-dimensional placement map defines a plurality of candidate locations for a plurality of replicas of the object on the plurality of server nodes comprised in the distributed storage system); and 
performing the read/write operation for the object in accordance with the at least a portion of the three-dimensional placement map for the object: (Fujiwara, Abstract; FIG. 3; and paragraph 0045, where an access operation is 
Fujiwara does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Ross teaches distributed content storage and retrieval.
As per claim 1, Ross particularly teaches:
applying one or more policies to the at least a portion of the three-dimensional placement map to provide at least a portion of a modified three-dimensional placement map for the object: (Ross, Abstract; FIG. 7; and paragraph 0055, where access statistics are used in conjunction with policies to determine where to store data.  Ross therefore particularly teaches applying one or more policies to the at least a portion of the three-dimensional placement map to provide at least a portion of a modified three-dimensional placement map for the object).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Ross and Fujiwara before them before the instant application was effectively filed, to modify the invention of Fujiwara to include the principles of Ross of distributed content storage and retrieval.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance and reliability 
As per claim 2, the rejection of claim 1 is incorporated, and Ross further particularly teaches: 
wherein performing the read/write operation for the object in accordance with the at least a portion of the modified three-dimensional placement map for the object comprises: performing the read/write operation for the object <from/to – from or to or both?> one of the plurality of server nodes defined by the at least a portion of the modified three-dimensional placement map as a first candidate location for one of the plurality of replicas of the object when the plurality of server nodes consists of the obtained number of server nodes:
As per claim 3, the rejection of claim 1 is incorporated, and Ross further particularly teaches:
wherein the at least a portion of the three-dimensional placement map for the object is a portion of the three-dimensional placement map that defines the plurality of candidate locations for the plurality of replicas of the object for only one of a plurality of possible values for the number of server nodes that is equal to the obtained number of server nodes: (Ross, paragraph 0083, where data is stored to a storage node by first consulting administrative policy to determine if a given node is a candidate node for storing the data.  The Examiner notes that multiple nodes may be selected as candidates for redundantly storing data.  Ross therefore particularly teaches wherein the at least a portion of the three-dimensional placement map for the object is a portion of the three-dimensional placement map that defines the plurality of candidate locations for the plurality of replicas of the object for only one of a plurality of possible values for the number of server nodes that is equal to the obtained number of server nodes)
As per claim 4, the rejection of claim 1 is incorporated, and Ross further particularly teaches:
wherein the at least a portion of the three-dimensional placement map for the object is a portion of the three-dimensional placement map that defines the plurality of candidate locations for only one of the plurality of replicas of the object for only one of a plurality of possible values for the number of server nodes that is equal to the obtained number of server nodes: (Ross, paragraph 0083, where data is stored to a storage node by first consulting administrative policy to determine if a given node is a candidate node for storing the data.  The Examiner notes that multiple nodes may be selected as candidates for redundantly storing data, and one or more of the candidate nodes may be selected for storing the data.  Ross therefore particularly teaches wherein the at least a portion of the three-dimensional placement map for the object is a portion of the three-dimensional placement map that defines the plurality of candidate locations for only one of the plurality of replicas of the object for only one of a plurality of possible values for the number of server nodes that is equal to the obtained number of server nodes).
As per claim 5, the rejection of claim 1 is incorporated, and Ross further particularly teaches:
wherein the at least a portion of the three-dimensional placement map for the object is the three-dimensional placement map that defines the plurality of candidate locations for all of the plurality of replicas of the object for all of a plurality of possible values for the number of server nodes: (Ross, paragraph 0083, where data is stored to a storage node by first consulting administrative policy to determine if a given node is a candidate node for storing the data.  The Examiner notes that multiple nodes may be selected as candidates for redundantly storing data, and one or more of the candidate nodes may be selected for storing the data.  The Examiner further notes that all candidates for 
As per claim 6, the rejection of claim 1 is incorporated, and Fujiwara further substantially teaches wherein creating the at least a portion of the three-dimensional placement map comprises:
generating a set of reproducible random values as a function of the object name, the set of reproducible random values comprising, for each of at least one possible value for the number of server nodes in the distributed storage system, a plurality of reproducible random values for each of the plurality of replicas of the object, respectively, where the at least one possible value for the number of server nodes comprises the obtained number of server nodes and no two random values in the set of reproducible random values are the same; and converting the set of reproducible random values into the at least a portion of the three-dimensional placement map for the object: (Fujiwara, Abstract; and paragraphs 0036-0042, where a storage location for a given file is generated using three dimensional components: a number of storage components; a hash value of a file path name (i.e., a reproducible random value that is a function of the object name); and a function that generates a value 
As per claim 10, the rejection of claim 1 is incorporated, and Ross further particularly teaches:
wherein the one or more policies comprise a policy to remove one or more failed server nodes in a list of failed server nodes obtained by the client node: (Ross, paragraph 0055, where data objects stored on a failed node are migrated to other nodes, thus effectively removing the failed node from operation in the system.  Ross therefore particularly teaches wherein the one or more policies 
As per claim 12, the rejection of claim 1 is incorporated, and Ross further particularly teaches:
wherein the one or more policies comprise a policy to weight the plurality of server nodes in accordance with one or more capabilities of the plurality of server nodes such that the plurality of server nodes are included in the three-dimensional placement map in accordance with their respective weightings: (Ross, Abstract; FIG. 2; FIG. 7; FIG. 9; and paragraphs 0033-0039, 0055-0056, 0071, 0083, 0089, 0105-0106, and 0111-0113, where policies are used to weight nodes for storage of data objects based on characteristics of nodes, such as storage performance.  Ross therefore particularly teaches wherein the one or more policies comprise a policy to weight the plurality of server nodes in accordance with one or more capabilities of the plurality of server nodes such that the plurality of server nodes are included in the three-dimensional placement map in accordance with their respective weightings).
As per claim 13, the rejection of claim 1 is incorporated, and Ross further particularly teaches:
wherein the one or more policies comprise a topology-based policy: (Ross, Abstract; FIG. 2; FIG. 7; FIG. 9; and paragraphs 0033-0039, 0055-0056, 0071, 0083, 0089, 0105-0106, and 0111-0113, where policies are used to weight nodes for storage of data objects based on characteristics of nodes, such as storage 
As per claim 16, Fujiwara substantially teaches a client node for performing a read/write operation in a distributed storage system, the client node comprising:
a client node for performing a read/write operation in a distributed storage system; a network interface; at least one processor; and memory comprising instructions executable by the at least one processor whereby the client node is operable to:
obtain a number of server nodes in a plurality of server nodes comprised in the distributed storage system and an object name of an object for which a <read/write – read? write? either? both?> operation is to be performed: (Fujiwara, Abstract; and paragraphs 0033-0036 and 0045, where the system of Fujiwara stores files in network storages 3, 4, and 5 (i.e., server nodes obtained for storing data) for subsequent accesses using a unique file path name (i.e., an object name of an object).  Fujiwara therefore substantially teaches obtain a number of server nodes in a plurality of server nodes comprised in the distributed storage system and an object name of an object for which a <read/write – read? write? either? both?> operation is to be performed); 
create at least a portion of a three-dimensional placement map for the object as a function of the number of server nodes and the object name, wherein the three-dimensional placement map defines a plurality of candidate locations for a plurality of replicas of the object on the plurality of server nodes comprised in the distributed storage system: (Fujiwara, Abstract; and paragraphs 0036-0042, where a storage location for a given file is generated using three dimensional components: a number of storage components; a hash value of a file path name; and a function that generates a value based on the previous two components.  The Examiner notes that these three components are used to denote a storage location given by a tuple of (hash value, number 
perform the read/write operation for the object in accordance with the at least a portion of the modified three-dimensional placement map for the object: (Fujiwara, Abstract; FIG. 3; and paragraph 0045, where an access operation is performed in response to an access request received from a client.  Fujiwara therefore substantially teaches perform the read/write operation for the object in accordance with the at least a portion of the modified three-dimensional placement map for the object).
Fujiwara does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Ross teaches distributed content storage and retrieval.
As per claim 16, Ross particularly teaches:
apply one or more policies to the at least a portion of the three-dimensional placement map to provide at least a portion of a modified three-dimensional placement map for the object: (Ross, Abstract; FIG. 7; and paragraph 0055, where access statistics are used in conjunction with policies to determine where to store data.  Ross therefore particularly teaches apply one or more policies to the at least a portion of the three-dimensional placement map to provide at least a portion of a modified three-dimensional placement map for the object).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Ross and Fujiwara before them before the instant application was effectively filed, to modify the invention of Fujiwara to include the principles of Ross of distributed content storage and retrieval.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance and reliability by implementing techniques for redundant, geographically-dispersed storage of objects near where the objects are likely to be used (Ross, paragraph 0026). 
As per claim 32, Fujiwara substantially teaches a method for a server node in a distributed storage system, comprising:
a server node in a distributed storage system: (Fujiwara, Abstract; FIG. 1, reference numerals 1 and 9; and paragraph 0033, where client 1 may access network storages 3, 4, and 5 via network router 2.  Each of network storages 3, 4, and 5 may be accessed by client 1 to, for example, view (i.e., read) data served by network storages 3, 4, and 5.  The Examiner notes that network storages 3, 4, 
obtaining a number of server nodes in a plurality of server nodes comprised in the distributed storage system and an object name of an object: (Fujiwara, Abstract; and paragraphs 0033-0036 and 0045, where the system of Fujiwara stores files in network storages 3, 4, and 5 (i.e., server nodes obtained for storing data) for subsequent accesses using a unique file path name (i.e., an object name of an object).  Fujiwara therefore substantially teaches obtaining a number of server nodes in a plurality of server nodes comprised in the distributed storage system and an object name of an object); 
creating at least a portion of a three-dimensional placement map for the object as a function of the number of server nodes and the object name, wherein the three-dimensional placement map defines a plurality of candidate locations for a plurality of replicas of the object on the plurality of server nodes comprised in the distributed storage system: (Fujiwara, Abstract; and paragraphs 0036-0042, where a storage location for a given file is generated using three 
performing one or more actions based on the at least a portion of the modified three-dimensional placement map for the object: (Fujiwara, Abstract; FIG. 3; and paragraph 0045, where an access operation is performed in response to an access request received from a client.  Fujiwara therefore substantially teaches performing one or more actions based on the at least a portion of the modified three-dimensional placement map for the object).
Fujiwara does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Ross teaches distributed content storage and retrieval.
As per claim 32, Ross particularly teaches:
applying one or more policies to the at least a portion of the three-dimensional placement map to provide at least a portion of a modified three-dimensional placement map for the object: (Ross, Abstract; FIG. 7; and paragraph 0055, where access statistics are used in conjunction with policies to determine where to store data.  Ross therefore particularly teaches applying one or more policies to the at least a portion of the three-dimensional placement map to provide at least a portion of a modified three-dimensional placement map for the object).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Ross and Fujiwara before them before the instant application was effectively filed, to modify the invention of Fujiwara to include the principles of Ross of distributed content storage and retrieval.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance and reliability by implementing techniques for redundant, geographically-dispersed storage of objects near where the objects are likely to be used (Ross, paragraph 0026). 
As per claim 33, the rejection of claim 32 is incorporated, and Ross further particularly teaches:
wherein performing the one or more actions comprises storing one or more of the plurality of replicas of the object at the locations defined by the at least a portion of the modified three-dimensional placement map: (Ross, paragraph 0083, where data is stored to a storage node by first consulting administrative 
As per claim 34, the rejection of claim 32 is incorporated, and Ross further particularly teaches:
wherein the at least a portion of the three-dimensional placement map for the object is a portion of the three-dimensional placement map that defines the plurality of candidate locations for the plurality of replicas of the object for only one of the plurality of possible values for the number of server nodes that is equal to the obtained number of server nodes:
As per claim 37, the rejection of claim 32 is incorporated, and Fujiwara further substantially teaches wherein creating the at least a portion of the three-dimensional placement map comprises:
generating a set of reproducible random values as a function of the object name; the set of reproducible random values comprising, for each of at least one of the plurality of possible values for the number of server nodes in the distribute storage system, a plurality of reproducible random values for each of the plurality of replicas of the object, respectively, where the at least one of the plurality of possible values for the number of server nodes comprises the obtained number of server nodes and no two random values in the set of reproducible random values are the same; and converting the set of reproducible random values into the at least a portion of the three0dimensional placement map for the object: (Fujiwara, Abstract; and paragraphs 0036-0042, where a storage location for a given file is generated using three dimensional components: a number of storage components; a hash value of a file path name (i.e., a reproducible random value that is a function of the object name); and a function that generates a value based on the previous two components.  The Examiner notes that these three components are used to denote a storage location given by a tuple of (hash value, number of storage components, and a function-generated value generated using the other two components); since the tuple has three parts, it is a portion of a three-dimensional placement map that identifies where data is placed for storage.  
As per claim 41, the rejection of claim 32, is incorporated, and Ross further particularly teaches:
wherein the one or more policies comprise a policy to remove one or more failed server nodes in a list of failed server nodes obtained by the client node: (Ross, paragraph 0055, where data objects stored on a failed node are migrated to other nodes, thus effectively removing the failed node from operation in the system.  Ross therefore particularly teaches wherein the one or more policies comprise a policy to remove one or more failed server nodes in a list of failed server nodes obtained by the client node). 
As per claim 44, the rejection of claim 32 
wherein the one or more policies comprise a topology-based policy: (Ross, Abstract; FIG. 2; FIG. 7; FIG. 9; and paragraphs 0033-0039, 0055-0056, 0071, 0083, 0089, 0105-0106, and 0111-0113, where policies are used to weight nodes for storage of data objects based on characteristics of nodes, such as storage performance.  The Examiner notes that network topology may also be used as a criterion in an administrative policy.  Ross therefore particularly teaches wherein the one or more policies comprise a topology-based policy).

Claims 7-9 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2003/0140051 ("Fujiwara") in view of USPGPUB 2011/0072206 ("Ross") and further in view of non-patent literature "CRUSH: Controlled, Scalable, Decentralized Placement of Replicated Data" ("Weil").
As per claim 7, the rejection of claim 6 is incorporated, but neither Fujiwara nor Ross appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Weil teaches controlled, scalable, decentralized placement of replicated data.
As per claim 7, Weil particularly teaches:
wherein converting the set of reproducible random values into the at least a portion of the three-dimensional placement map for the object comprises, for a random value (hi,j,k) from the set of reproducible random values that corresponds to a k-th candidate location for an i-th replica of the object for a j-th possible value for the number of server nodes: determining whether mod(hi,j,k,j) is equal to zero; and upon determining that mod(hi,j,k,j) is equal to zero, setting a value (Ci,j,k) in the three-dimensional placement map for the object for the k-th candidate location for the i-th replica of the object for the j-th possible value for the number of server nodes equal to a value that indexes a j-th server node from among the plurality of server nodes in the distributed storage system; and upon determining that mod(hi,j,k,j) is not equal to zero, setting the value (Ci,j,k) in the three-dimensional placement map for the object for the k-th candidate location for the i-th replica of the object for the j-th possible value for the number of server nodes equal to a value (Ci,j,k) in the three-dimensional placement map for the object for the k-th candidate location for the i-th replica of the object for a (j-1)-th possible value for the number of server nodes: (Weil, sections 3.4, 3.4.1, 3.4.2, 3.4.3, and 3.4.4, where different algorithms for selecting a candidate storage location among storage nodes of a distributed storage system are described; one such method uniformly distributes data objects based on a modulo value derived from modulo division of a hash value by m, which is a size of a given bucket.  Weil therefore particularly teaches wherein converting the set of reproducible random values into the at least a portion of the three-dimensional placement map for the object comprises, for a random value (hi,j,k) from the set of reproducible random values that corresponds to a k-th candidate location for an i-th replica of the object for a j-th possible value for the number of server nodes: determining whether mod(hi,j,k,j) is equal to zero; and upon determining that mod(hi,j,k,j) is 
It would have been obvious to a person having ordinary skill in the art, having the teachings of Weil, Ross, and Fujiwara before them before the instant application was effectively filed, to modify the combination of Ross with Fujiwara to include the principles of Weil of distributing data object replicas across storage locations in a distributed storage system.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance and reliability by implementing techniques for management of large-scale distributed storage systems that dynamically facilitate addition and removal of storage while minimizing unnecessary data movement in order to distribute data in 
As per claim 8, the rejection of claim 6 is incorporated, but neither Fujiwara nor Ross appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Weil teaches controlled, scalable, decentralized placement of replicated data.
As per claim 8, Weil particularly teaches wherein:
converting the set of reproducible random values into the at least a portion of the three-dimensional placement map for the object comprises, for each random value (hi,j,k) from a plurality of random values (hi,j,k for k=1,…, D) for an i-th replica of the object for a j-th possible value for the number of server nodes: determining whether mod(hi,j,k, j) is equal to zero; and upon determining that mod(hi,j,k,j) is equal to zero, setting a value (Ci,j,k) in the three-dimensional placement map for the object for the k-th candidate location for the i-th replica of the object for the j-th possible value for the number of server nodes equal to a value that indexes a j-th server node from among the plurality of server nodes in the distributed storage system; and upon determining that mod(hi,j,k,j) is not equal to zero, setting the value (Ci,j,k) in the three-dimensional placement map for the object for the k-th candidate location for the i-th replica of the object for the j-th possible value for the number of server nodes equal to a value (Ci,j,k) in the three-dimensional placement map for the object for the k-th candidate for the i-th replica of the object for a (j-1)-th possible value for the number of server nodes; and applying the one or more policies comprises: removing one or more of the plurality of candidate locations in the at least a portion of the three-dimensional placement map for the i-th replica of the object for the j-th possible value for the number of server nodes in accordance with the one or more policies; and shifting a plurality of remaining candidate locations in the three-dimensional placement map for the i-th replica of the object for the j-th possible value for the number of server nodes to replace the removed candidate locations: (Weil, sections 3.4, 3.4.1, 3.4.2, 3.4.3, and 3.4.4, where different algorithms for selecting a candidate storage location among storage nodes of a distributed storage system are described; one such method uniformly distributes data objects based on a modulo value derived from modulo division of a hash value by m, which is a size of a given bucket.  Weil therefore particularly teaches converting the set of reproducible random values into the at least a portion of the three-dimensional placement map for the object comprises, for each random value (hi,j,k) from a plurality of random values (hi,j,k for k=1,…, D) for an i-th replica of the object for a j-th possible value for the number of server nodes: determining whether mod(hi,j,k, j) is equal to zero; and upon determining that mod(hi,j,k,j) is equal to zero, setting a value (Ci,j,k) in the three-dimensional placement map for the object for the k-th candidate location for the i-th replica of the object for the j-th possible value for the number of server nodes equal to a value that indexes a j-th server node from among the plurality of server nodes in the distributed storage 
It would have been obvious to a person having ordinary skill in the art, having the teachings of Weil, Ross, and Fujiwara before them before the instant application was effectively filed, to modify the combination of Ross with Fujiwara to include the principles of Weil of distributing data object replicas across storage locations in a distributed storage system.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance and reliability by implementing techniques for management of large-scale distributed storage systems that dynamically facilitate addition and removal of storage while 
As per claim 9, the rejection of claim 8 is incorporated, and Weil further particularly teaches:
wherein the value (Ci,j,k) in the modified three-dimensional placement map for a first candidate location of the plurality of remaining candidate locations for the i-th replica of the object for the j-th possible value for the number of server nodes indicates one or the plurality of server nodes on which the i-th replica of the object is located if the number of server nodes is equal to the j-th possible value for the number of server nodes: (Weil, sections 3.4, 3.4.1, 3.4.2, 3.4.3, and 3.4.4, where different algorithms for selecting a candidate storage location among storage nodes of a distributed storage system are described; one such method uniformly distributes data objects based on a modulo value derived from modulo division of a hash value by m
As per claim 38, the rejection of claim 37 is incorporated, but neither Fujiwara nor Ross appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Weil teaches controlled, scalable, decentralized placement of replicated data.
As per claim 38, Weil particularly teaches: 
wherein converting the set of reproducible random values into the at least a portion of the three-dimensional placement map for the object comprises, for a random value (hi,j,k) from the set of reproducible random values that corresponds to a k-th candidate location for an i-th replica of the object for a j-th possible value for the number of server nodes: determining whether mod(hi,j,k, j) is equal to zero; and upon determining that mod(hi,j,k, j) is equal to zero, setting a value (Ci,j,k) in the three-dimensional placement map for the object for the k-th candidate location for the i-th replica of the object for the j-th possible value for the number of server nods equal to a value that indexes a j-th server node from among the plurality of server nodes in the distribute storage system; and upon determining that mod(hi,j,k, j) is not equal to zero, setting the value (Ci,j,k) in the three-dimensional placement map for the object for the k-th candidate location for the i-th replica of the object for the j-th possible value for the number of server nodes equal to a value (Ci,j-1,k) in the three-dimensional placement map for the object for the k-th candidate location for the i-th replica of the object for a (j-1)-th possible value for the number of server nodes: (Weil, sections 3.4, 3.4.1, 3.4.2, 3.4.3, and 3.4.4, where m
It would have been obvious to a person having ordinary skill in the art, having the teachings of Weil, Ross, and Fujiwara before them before the instant application was effectively filed, to modify the combination of Ross with Fujiwara to include the principles of Weil of distributing data object replicas across storage locations in a distributed storage system.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance and reliability by implementing techniques for management of large-scale distributed storage systems that dynamically facilitate addition and removal of storage while minimizing unnecessary data movement in order to distribute data in accordance with user-defined policies that enforce separation of replicas across failure domains (Weil, page 1, Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel C. Chappell/Primary Examiner, Art Unit 2135